                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

JOE ANN JOYCE,                              )
                                            )
                       Plaintiff,           )
                                            )
vs.                                         )     Case No. 18-00918-CV-W-ODS
                                            )
WAL-MART STORES EAST I, L.P.,               )
                                            )
                       Defendant.           )

        ORDER AND OPINION DENYING PLAINTIFF’S MOTION TO REMAND
       Pending is Plaintiff’s Motion to Remand. Doc. #10. For the following reasons,
Plaintiff’s motion is denied.


                                    I.     BACKGROUND
       Plaintiff Joe Ann Joyce filed a lawsuit against Defendant Wal-Mart Stores East I,
L.P., in the Circuit Court of Jackson County, Missouri, alleging she “was injured on
Defendant’s premises” when a box fell on her. Doc. #1-1, at 2. On November 16, 2018,
Defendant removed the matter to this Court, alleging diversity jurisdiction. Doc. #1.
Plaintiff filed a motion to remand. Doc. #10. Defendant filed opposition to Plaintiff’s
motion. Doc. #12. Plaintiff did not file a reply, and the time for doing so has passed.
L.R. 7.0(c)(3).


                                     II.   DISCUSSION
       A case filed in state court may be removed to federal court if the case could have
been originally filed in federal court. 28 U.S.C. § 1441(a). The party invoking federal
jurisdiction bears the burden of demonstrating jurisdiction exists. See Bell v. Hershey
Co., 557 F.3d 953, 956 (8th Cir. 2009). In this matter, there is no question that diversity
of citizenship exists. The only question is whether Plaintiff’s claim places more than
$75,000 in controversy.
       When removal is based on diversity jurisdiction, “the sum demanded in good faith
in the initial pleading shall be deemed to be the amount in controversy” unless “the
State practice either does not permit demand for a specific sum or permits recovery of
damages in excess of the amount demanded.” 28 U.S.C. § 1446(c)(2)(A). In that case,
“the notice of removal may assert the amount in controversy.” Id. Missouri does not
permit a plaintiff to demand a specific sum, so the Court looks to the Notice of Removal
to ascertain the amount in controversy. To show the amount in controversy is met,
Defendant’s burden is a pleading requirement and not a demand for proof. Raskas v.
Johnson & Johnson, 719 F.3d 884, 888 (8th Cir. 2013). “Confusion may arise because
the relevant jurisdictional fact, that is, the issue that must be proved by the
preponderance of evidence, is easily misidentified. The jurisdictional fact…is not
whether the damages are greater than the requisite amount, but whether a fact finder
might legally conclude that they are….” Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir.
2002). The defendant need only demonstrate a fact finder could legally award more
than $75,000. Hartis v. Chicago Title Ins. Co., 656 F.3d 778, 781 (8th Cir. 2009).
       Once a defendant has explained how damages can plausibly exceed $75,000, a
plaintiff seeking remand must demonstrate it is legally impossible to recover more than
$75,000. Raskas, 719 F.3d at 888. It is not enough for the plaintiff to demonstrate he
or she is unlikely to recover more than $75,000; the plaintiff must demonstrate it is
impossible for him or her to recover more than $75,000. Id.; Dammann v. Progressive
Direct Ins. Co., 856 F.3d 580, 584 (8th Cir. 2017). “Even if it is highly improbable that
the Plaintiffs will recover the amounts Defendants have put into controversy, this does
not meet the legally impossible standard.” Raskas, 719 F.3d at 888 (citation omitted).
       Defendant satisfied its burden of demonstrating Plaintiff could plausibly recover
more than $75,000. The extent of Plaintiff’s injuries (alleged as being “serious, painful,
and progressive”), the nature of her injuries (alleged as “inferior blowout orbital fracture
and floor fracture”), and the monetary relief she seeks (“in the form of medical
expenses, inconvenience, pain and suffering”) demonstrate Plaintiff could legally
recover more than $75,000. Doc. #1-1, at 3-4.
       Plaintiff’s efforts to demonstrate it is impossible for her to recover more than
$75,000 are unpersuasive. First, Plaintiff challenges Defendant’s lack of “evidence” to
support its contention that more than $75,000 is in controversy. However, set forth
above, Defendant’s burden is not a matter of proof, but a matter of pleading.



                                              2
       Second, Plaintiff points to her pre-suit settlement demand of $50,000, and an
email (sent before the matter was removed) offering to settle the matter for $30,000.
While a settlement demand letter may be considered as evidence of the jurisdictional
minimum, such a letter “is not dispositive of the issue of the jurisdictional amount.”
McEwen v. Stevens Transp., Inc., No. 14-03104-CV-S-BP, 2014 WL 12618329, at *1
(W.D. Mo. May 12, 2014) (citations omitted). With regard to her pre-suit settlement
demand, which was not attached to her motion to remand, it is unknown if she detailed
her injuries and damages, or represented that her damages, in total, were $50,000.
Doc. #11-1. Likewise, the email did not include those details or indicate the settlement
offer represented her total damages. Critically, these settlement offers do not
demonstrate it is legally impossible for Plaintiff to recover more than $75,000.
       In response to the motion to remand, Defendant suggested Plaintiff and her
counsel execute a binding stipulation proclaiming she and her counsel will not seek, will
not ask for, and will not accept damages in excess of $75,000, exclusive of interest and
costs. Doc. #12, at 4 (citing McGuire v. J.B. Transport, Inc., No. 10-CV-746, 2010 WL
2399550 (E.D. Mo. June 10, 2010)). Significantly, Plaintiff did not file a reply to her
motion, and to date, no such stipulation has been filed.
       Defendant has presented a plausible basis for believing more than $75,000 is in
controversy. Plaintiff has not demonstrated it is legally impossible for her to recover
more than $75,000 on her personal injury claim. Whether she will actually collect more
than $75,000 is irrelevant. The Court has jurisdiction over this claim pursuant to 28
U.S.C. § 1332.


                                    III. CONCLUSION
       For the foregoing reasons, Plaintiff’s Motion to Remand is denied.

IT IS SO ORDERED.

                                                   /s/ Ortrie D. Smith
DATE: January 24, 2019                             ORTRIE D. SMITH, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             3
